DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s Continuation filed on 07/15/2021. Claims 1-20 are currently pending and have been examined.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Examiner acknowledges applicant's provisional application #62/247193 (10/2015), however, support for the claim limitation of ''receiving, within the user input interface, a selection of a transaction initiation control, wherein the selection of the transaction initiation control configures the user input interface to receive one or more inputs that are not perceptible to the user communication agent'' in claims 1, 12, and claim 19 are lacking in the priority specification. Therefore applicant will not receive the
priority date for these claims nor the dependent claims relying on the above claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention. The claims contain subject matter which was not described in the specification in
such a way as to reasonably convey to one skilled in the relevant art the scope of the claims.
Claims 1 and 12 do not particularly point out nor distinctly claim the elements that are
perceptible or non-perceptible to the user nor is this information explicitly stated in the
specifications as to allow one of ordinary skill in the art to understand the claimed function at
the time of application. Therefore, dependent claims 2-11, and 13-20 are also rejected based on
35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-3, 7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norland (US2016/0110714) and Corkin (US2018/0353869).

Regarding claim 1, Norland teaches: A system comprising: 
	a processing device; and (personal computing device);
	a memory coupled to the processing device and (non-transitory
computer-readable medium, a remote money transfer server)
	storing instructions that, when executed by the processing device, cause the system to perform operations comprising: (Claim 1, and [0034] lines 2-4: recites an application installed on personal computing device. One of ordinary skill in the art would have understood from the description in [0034] that Norland's personal computing device has a processor to execute instructions in a memory because the ''digital money transfer application'' is ''installed'' on the device (i.e., in some type of memory) and is ''opened'' or ''utilized'' (i.e., executed) within yet another ''digital messaging application." According to MPEP 2123, ''[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments'').
	presenting a user communication agent (e.g., messaging application) within a display interface of a device (e.g., money transfer interface); presenting, concurrent with a presentation of the user communication agent within the display interface, a user input interface (e.g., digital keyboard); (Fig. 2 and 3, [0042] 'In the preferred embodiment of the present invention, the money transfer interface replaces or overlays the digital keyboard of the digital messaging application as depicted between FIG. 2 and FIG. 3. In this way, the user can still view the current conversation. For example, if the digital messaging application is a text messaging application, then the digital keyboard on the bottom half of the screen is replaced or overlaid with the money transfer interface, while the top half of the screen displays the text conversation. In other embodiments of the present invention, the money transfer interface may be displayed as a pop out, such as in a new tab for a web browser or a new window for an email client'). 
	Examiner considers that the bottom half of the screen is overlaid with the interface, while the top half of the screen displays the text' reads to the above limitation.
	presenting a transaction confirmation control within the user input interface; and executing a secure transaction ([0041] 'When the digital money transfer application is open within the digital messaging application, the user is presented with a money transfer interface that allows the user to select a currency transfer amount, as well as the transfer recipient. The money transfer interface may be displayed overtop an existing interface, or displayed as a separate interface depending on the application within which the digital money transfer application is launched' User is presented with money interface that allows the user to select currency transfer amount as well as transfer recipient.)
	Examiner considers that, using the broadest reasonable interpretation, that 'money transfer interface' reads to 'transaction confirmation control').

Norland, does not specifically teach the limitation of:
	receiving, within the user input interface, a selection of a transaction initiation control, wherein the selection of the transaction initiation control configures the user input interface to receive one or more inputs that are not perceptible to the user communication agent;

However, Corkin, from the same or analogous art, teaches:
	receiving, within the user input interface (i.e. phone's programmed picture taking
application), a selection of a transaction initiation control (e.g., taking a picture), wherein the selection of the transaction initiation control (e.g. process of taking a picture) configures the user input interface (e.g., the identifying and filtering features) to receive one or more inputs (e.g., stored identifiable features) that are not perceptible to the user communication agent (e.g., the user taking the photograph); (([0076] 'Furthermore,
additional stored templates may be provided for example by the controller device 160. This
would allow a new or previously uncharacterized control object to be added to the available
stored templates and provide a means for any object to be associated with the control information. In one example, a parent takes a photo of an object with an app on a device. The
device 110 can then characterize identifiable features from the photo, associate the identifiable
features with control information (for example, playing back a movie) and store those
identifiable features mapped as a binary template on the server 150 associated with the control
information. Later, a candidate control object 120 with identifiable features is detected by the
entertainment media device 110 then compared to the list of stored templates on the server 150.
If no relevant template is found, then no such control information is provided if the candidate
control object 120 is not the aforementioned object with the stored identifiable features
template. If, however a suitable match is determined by the server 150 or the processor 205,
relevant control information (in this case playing back a movie) is provided and the control
information is performed by the relevant device (e.g., 110 or 130).'
The Examiner considers that, one of ordinary skill in the art, by reading the specification
would reasonably interpret the user communication agent to be a user. The user takes a photo (a
selection of a transaction initiation control) of an object with a photo application program (user
input interface) on a device such as a cellphone. The photo application program can then
characterize identifiable features from the photo (configures the user input), filter, associate,
and store the identifiable features (or more inputs) to a server (or memory device on the phone).
These functions and features would not be perceptible to the user (user communication agent).
	Examiner notes that the portion of the limitation which recites “wherein the selection of the transaction initiation control configures the user input interface to receive one or more inputs that are not perceptible to the user communication agent”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 	
	It would have been obvious to one of ordinary skill in the art to modify the Norland,
Corkin before the effective filing date of the claimed invention, to modify the receiving user
input the selection of the transaction controls that would not be perceptible to the user
communication agent. The combination would have been obvious as another way to identify the
recipient of a transaction. An application that can send money to another individual based on
verification through a messaging application (for example) would be even more flexible if the
one transferring funds could identify the receiver by identifiable features of a photograph stored in a memory.
	As provided in Norland, collecting information for the desired transaction with another
user follows a flow of: starting a money transfer application->obtaining amount of
transaction->obtaining desired recipient of transaction->executing desired transaction with
respect to the obtained amount of transaction and desired recipient. As provided in Corkin,
collecting information from the user (or user interface) for a desired transaction with another
user interface follows a flow of: parent taking a photo ➔ the program identifying features ➔
storing identifying features ➔ using the identifiable features to find a suitable match for a
transaction ➔ executing desired transaction with respect to the desired recipient and obtained
identifying features. Substituting the flow Norland with that of Corkin would predictably result
in a flow that leads a user ( or user interface or processor) through a set of actions to collect the
required information to execute a desired transaction with another user (user interface or
processor).
In regards to claims 12 and 19, method claim 12 and CRM claim 19 correspond generally to system claim 1, and recites similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 2, Norland teaches: The system of claim 1, wherein 
	the user input interface executes on the device independently of the user communication agent executing on the device ([0035] 'the digital money transfer
application is independent of the digital messaging application. It is also possible for the digital
money transfer application to be integrated into other applications, such as a banking
application, e-commerce application, social media application, etc. In other embodiments of the
present invention, it is possible for the digital money transfer application to be integrated
directly into the digital messaging application or other application, such as a banking
application or e-commerce application'). 
	Examiner, using the broadest reasonable interpretation, considers that 'digital money transfer application is independent of the digital messaging application' reads to the above limitation. As previously stated, the user input devices and displays are capable of acting independently of each other whether the actions are perceptible or non-perceptible to the user or user interface.
In regards to claims 13 and 20, method claim 13 and CRM claim 20 correspond generally to system claim 2, and recites similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 3, Norland teaches: The system of claim 1, wherein the user input interface is configured to 
	receive one or more inputs that are perceptible to the user communication agent (Fig. 20, [0038] 'In reference to FIG. 20, in the preferred embodiment of the present invention, the money transfer shortcut is integrated into the digital interface being a digital keyboard. For example, in the digital keyboard that is standard for smartphones, the emoticon icon, being the existing icon, is replaced with the money transfer shortcut as can be seen between FIG. 1 and FIG. 2. As another example, the money transfer shortcut can be added to the digital keyboard of the digital messaging application as an emoji, wherein pressing or sending the emoji initiates the money transfer shortcut. In other embodiments, the money transfer shortcut is integrated into the digital interface being a digital toolbar. For example, in an email client or a web browser, the money transfer shortcut can be added to the digital toolbar, wherein the money transfer shortcut is the additional icon'). 
	Examiner, using the broadest reasonable interpretation, considers that 'the
money transfer shortcut can be added to the digital keyboard of the digital messaging
application' reads to the above limitation.
	In regards to claim 14, method claim 14 corresponds generally to system claim 3, and recites similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 7, Norland teaches:  The system of claim 1, wherein presenting a transaction confirmation control further comprises: 
	validating a numeric input received via the user input interface; and presenting the transaction confirmation control within the user input interface in response to the validation of the numeric input (Figs, 12-18, [0055] 'The digital money
transfer application then sends the money transfer confirmation to the transfer recipient
through the digital messaging application as shown in FIG. 13-14, and displays a transfer confirmation to the user through the money transfer interface as shown in FIG. 12. The transfer
confirmation displays the transfer recipient, the currency transfer amount, and a confirmation
number,' and [0057-0060].)
	Examiner, using the broadest reasonable interpretation, considers that 'transfer link is sent to recipient, where recipient interacts with transfer link to confirm the transfer, and ultimately complete the transaction' reads to the above limitations.

Regarding claim 11, Norland teaches: The system of claim 1, wherein executing a secure transaction comprises: 
	generating transaction request content; receiving a transaction confirmation with respect to the transaction request content; and executing the secure transaction in response to the received transaction confirmation ((Figs, 12-18, [0055] 'The digital money transfer application then sends the money transfer confirmation to the transfer recipient through the digital messaging application as shown in FIG. 13-14, and
displays a transfer confirmation to the user through the money transfer interface as shown in
FIG. 12. The transfer confirmation displays the transfer recipient, the currency transfer amount,
and a confirmation number,' and [0057-0060]). 
	Examiner considers that 'transfer link is sent to recipient, where recipient interacts with transfer link to confirm the transfer, and ultimately complete the transaction' reads to the above limitations.
In regards to claim 18, method claim 18 corresponds generally to system claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 4-6, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Norland (US 2016/0110714), Corkin (US2018/0353869), and further in view of Beisner, et al (US 2014/0032414) “Beisner”.

Regarding claim 4, neither Norland nor Corkin explicitly teach the limitation of: 
The system of claim 1, wherein the memory further stores instructions for causing the system to perform operations comprising 
	generating a transaction confirmation record 
However, Beisner teaches: 
	generating a transaction confirmation record (Fig. 1, and 5-8, [0052] In one embodiment, if the user is properly authenticated and there are sufficient funds for the transfer, the account-to-account server 21 can provide a receipt or confirmation page (i.e., transaction confirmation record) to the sender. In another embodiment, the account-to account
server 21 may also send a similar approval notification to the sender's email address or
phone number. Continuing with the above example, if the PIN provided by the sender is
validated by the account-to-account server 21, the account-to-account server 21 can provide the
appropriate receipt, notification, confirmation, and/ or similar words used herein
interchangeably for display to the sender.) 
	Examiner considers that 'the account-to-account server can provide a receipt' reads to the above limitation since it is apparent to those skilled in the art that such transactions are always (at some point) stored on a non-transitory computer readable medium. Beisner further describes an account-to-accounts server that can generate receipts.
	Therefore, it would be obvious to one skilled in the art to combine the teachings of
Norland and Corkin before the effective filing date of the claimed invention, to modify the
memory to store instructions that would have the system generate transaction records as they
are always (at some point) stored on a non-transitory computer readable medium. This is
necessary to show details and proof the transactions were actually performed.
Regarding claim 5, neither Norland nor Corkin explicitly teach the limitation of:  The system of claim 1, wherein the memory further stores instructions for causing the system to perform operations comprising 	
	receiving a selection of an identifier request control
However, Beisner teaches
	receiving a selection of an identifier request control (Fig. 8, [0004] In accordance with one aspect, a method for transferring funds is provided. In one embodiment, the method comprises (1) receiving a request to transfer good funds from a sender account to a receiver, the request to transfer good funds (a) originating from a user of the sender account, (b) identifying at least a portion of debit card number associated with the sender account, (c) identifying the receiver, (d) identifying an amount of good funds to transfer, and (d) to occur in real time through a payment network; (2) authenticating the request to transfer good funds from the sender account by receiving one or more authentication inputs from the user of the sender account; and (3) responsive to authenticating the request to transfer good funds from
the sender account, initiating the transfer of good funds from the sender account through the
payment network, wherein the good funds are transmitted in real time through the payment network responsive to the initiation'.)
	Examiner considers that 'the method comprises (1) receiving a request to transfer good funds from a sender account to a receiver' reads to the above limitation since it is apparent to those skilled in the art that such transactions are always (at some point) stored on a non-transitory computer readable medium. Beisner further describes in Fig. 8, his method for performing such actions by CRM and processor.
	Therefore, it would be obvious to one skilled in the art to combine the teachings of
Norland and Corkin before the effective filing date of the claimed invention, to modify the
memory to store instructions that would have the system transmit and receive request
identifiers as they are always (as a standard computer function) stored on a non-transitory
computer readable medium. This is necessary to show details and proof the transactions were
requested, identified and properly performed by the controls programmed into the processor.

Regarding claim 6, Norland in view of Beisner teaches: The system of claim 5, wherein the memory further stores instructions for causing the system to perform operations comprising: 
	transmitting the identifier creation request to one or more users (Fig. 14-18, [0055] lines 4-7, [0057-0060]), The transfer link is sent to recipient, where recipient interacts
with transfer link to confirm the transfer, and ultimately complete the transaction.

Neither Norland nor Corkin explicitly teach the limitation of:
	generating an identifier creation request;
However, Beisner teaches:
	generating an identifier creation request; (Fig. 8, [0047] 'In one embodiment, the
request may identify the receiver/ recipient (e.g., sender transaction data). To identify the
receiver/recipient of the funds to be transferred, the sender (e.g., operating a sender computing
entity 41-43 through an appropriate application, browser, dashboard, or interface) may input some form of identifying information of the receiver/recipient. For receivers/recipients registered with the account-to-account server 21 and/or with whom the sender has transacted
previously, the sender may be able to select profiles or account information corresponding to the
receivers/recipients via the appropriate interface. For receivers/recipients not registered with
the account-to-account server 21 and/or with whom the sender has not transacted previously,
the sender may be able to provide information identifying the receivers/recipients. Such
identifying information may include email addresses, social network usernames, phone
numbers, account numbers, account-to-account usernames, and/or the like. As will be
recognized, a variety of other approaches and techniques can be used to identify
receivers/recipients.)
	Examiner considers that the above plurality of identifying the receiver reads to the above limitation. Beisner further describes in Fig. 8, his method for performing such actions by CRM and processor.
	Therefore, it would be obvious to one skilled in the art to combine the teachings of
Norland and Corkin before the effective filing date of the claimed invention, to modify the
invention to be able to identify possible new users on the system. This is necessary to verify the
identity and properly perform the controls requested from the user for security reasons.
In regards to claim 15, method claim 15 corresponds generally to system claim 6 and recites similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 8, neither Norland nor Corkin explicitly teach the limitations of: The system of claim 1, wherein executing a secure transaction further comprises: 
	authenticating an identity of an initiator of the secure transaction; and executing the secure transaction in response to an authentication of the identity of the initiator
However, Beisner teaches:
	authenticating an identity of an initiator of the secure transaction; and executing the secure transaction in response to an authentication of the identity of the initiator (While Norland and Corkin fail to explicitly teach executing a secure transaction, they fail to show the authenticating an identity of the transaction initiator; and executing the secure transaction in response to an authentication of the identity of the transaction initiator as recited in the claims. Beisner teaches a secure transaction similar to that of Norland and Corkin. In addition, Beisner further teaches authenticating an identity of the transaction initiator; and
executing the secure transaction in response to an authentication of the identity of the
transaction initiator ([0050-0053] sender is authenticated and in response to authentication the
transfer is initiated).
	Therefore, It would have been obvious to one of ordinary skill in the art, having the
teachings of Norland, Corkin, and Beisner before him before the effective filing date of the
claimed invention, to modify the executing a secure transaction to include the authenticating an
identity of the transaction initiator; and executing the secure transaction in response to an
authentication of the identity of the transaction initiator of Beisner, in order to obtain wherein
executing a secure transaction further comprises: authenticating an identity of the transaction
initiator; and executing the secure transaction in response to an authentication of the identity of
the transaction initiator. It would have been advantageous for one to utilize such a combination
as ensuring that the user has proper authority to make the transfer, thereby avoiding an
unauthorized transaction from occurring.
In regards to claim 16, method claim 16 corresponds generally to system claim 8, and recites similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 9, neither Norland nor Corkin explicitly teach the limitations
of: The system of claim 1, wherein executing a secure transaction comprises: 
	transmitting an identifier to an external machine; and receiving transaction confirmation content from the external machine corresponding to the secure transaction
However, Beisner teaches: 
	transmitting an identifier to an external machine; and receiving transaction confirmation content from the external machine corresponding to the secure transaction (while Norland and Corkin disclose the selected identifiers, the numeric input, an external machine (Norland Paragraphs 0040 and 0041: encrypted connection with remote money transfer server) and transmitting a transaction confirmation content to a user associated with the selected at least one or more identifiers (Norland Paragraph 0055 lines 4-7) they fail to explicitly show the transmitting the selected at least one of the one or more identifiers and the numeric input to an external machine; and receiving transaction confirmation content from the external Machine corresponding to the secure transaction as recited in the claims. Beisner teaches an external machine and secure transaction similar to that of Norland. In addition, Beisner further teaches transmitting a selected identifier and transfer amount to an external device to perform a transaction (Paragraph 0049 lines 1-4: account-to-account server receives transaction data including amount and recipient); and receiving a transaction confirmation from the external machine corresponding to the transaction (Paragraph 0052 and/or Paragraph 0054 lines 1-4: account-to-account server provides confirmation page to sender and/or notification that the transfer is complete).
	It would have been obvious to one of ordinary skill in the art, having the teachings of
Norland, Corkin, and Beisner before him before the effective filing date of the claimed invention,
to include the transmitting a selected identifier and transfer amount to an external device to
perform a transaction and receiving a transaction confirmation from the external machine
corresponding to the transaction of Beisner, in order to obtain wherein executing a secure
transaction comprises: transmitting the selected at least one of the one or more identifiers and
the numeric input to an external machine; and receiving transaction confirmation content from
the external machine corresponding to the secure transaction and wherein the memory further
stores instructions for causing the system to perform operations comprising transmitting the
transaction confirmation content to a user associated with the selected at least one of the one or
more identifiers. It would have been advantageous for one to utilize such a combination as
utilizing the encrypted connection taught by Norland to securely provide information to a server
that handles the transfer, provide the necessary information to the server to perform
the transfer, and receive an indication from the server that the transfer as accepted/processed/
completed.
	The disclosure of Norland appears to suggest that the secure transaction is performed by
a ''money transfer server''. This would require that the server be aware of the recipient of the
transfer and the amount of the transfer. However, Norland does explicitly disclose that this
information is provided to the server. However, as shown by Beisner, utilizing a similar
approach of utilizing a server for implementing a transaction, the server is supplied with
necessary information for the transaction (i.e. recipient and amount) and provides a response
back to the sender as to the status of the requested transaction.
In regards to claim 17, method claim 12 corresponds generally to system claim 9, and recites similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 10, neither Norland nor Corkin explicitly teach the limitations
of:  The system of claim 9, wherein the memory further stores instructions for causing the system to perform operations comprising 
	transmitting the transaction confirmation content to a user associated with the selected identifier
However, Beisner teaches:
	transmitting the transaction confirmation content to a user associated with the selected identifier ((while Norland and Corkin disclose the selected identifiers, the numeric input, an external machine (Norland Paragraphs 0040 and 0041: encrypted connection with remote money transfer server) and transmitting a transaction confirmation content to a user associated with the selected at least one or more identifiers (Norland Paragraph 0055 lines 4-7) they fail to explicitly show the transmitting the selected at least one of the one or more identifiers and the numeric input to an external machine; and receiving transaction confirmation content from the external Machine corresponding to the secure transaction as recited in the claims. Beisner teaches an external machine and secure transaction similar to that of Norland. In addition, Beisner further teaches transmitting a selected identifier and transfer amount to an external device to perform a transaction (Paragraph 0049 lines 1-4: account-to-account server receives transaction data including amount and recipient); and receiving a transaction confirmation from the external machine corresponding to the transaction (Paragraph 0052 and/or Paragraph 0054 lines 1-4: account-to-account server provides confirmation page to sender and/or notification that the transfer is complete).
	It would have been obvious to one of ordinary skill in the art, having the teachings of
Norland, Corkin, and Beisner before him before the effective filing date of the claimed invention,
to include the transmitting a selected identifier and transfer amount to an external device to
perform a transaction and receiving a transaction confirmation from the external machine
corresponding to the transaction of Beisner, in order to obtain wherein executing a secure
transaction comprises: transmitting the selected at least one of the one or more identifiers and
the numeric input to an external machine; and receiving transaction confirmation content from
the external machine corresponding to the secure transaction and wherein the memory further
stores instructions for causing the system to perform operations comprising transmitting the
transaction confirmation content to a user associated with the selected at least one of the one or
more identifiers. It would have been advantageous for one to utilize such a combination as
utilizing the encrypted connection taught by Norland to securely provide information to a server
that handles the transfer, provide the necessary information to the server to perform
the transfer, and receive an indication from the server that the transfer as accepted/processed/
completed.
	The disclosure of Norland appears to suggest that the secure transaction is performed by
a ''money transfer server''. This would require that the server be aware of the recipient of the
transfer and the amount of the transfer. However, Norland does explicitly disclose that this
information is provided to the server. However, as shown by Beisner, utilizing a similar
approach of utilizing a server for implementing a transaction, the server is supplied with
necessary information for the transaction (i.e. recipient and amount) and provides a response
back to the sender as to the status of the requested transaction.
Double Patenting
The rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be
used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within
the scope of a joint research agreement. See MPEP § 717.02 for applications subject to
examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.
See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the
first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance
with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is autoprocessed and approved immediately upon submission. For more information about eTerminal Disclaimers, ref er to www.uspto.gov/ patents/ process/ file/ ef s /guidance/ eTD-info-I.j sp. Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being
unpatentable over claims 1-4, 7-13, and 16-19 of prior U.S. Patent No. US 10152229. This is a
non-statutory double patenting rejection. Although the claims at issue are not identical, they are
not patentably distinct from each other because the claims of the instant application are
anticipated by claims 1-4, 7-13, and 16-19 of U.S. Patent No. US 10152229. 18. Claims 1-20 of the instant application are compared to claims 1-20 of U.S. Patent No. US 10152229

Instant Application: 17/376454
U.S. Patent No. US 10152229
(Claim 1) A system comprising: a processing
device; and a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising
(Claim 1) presenting a user communication agent within a display interface of a device
(Claim 1) presenting, concurrent with a
presentation of the user communication agent within the display interface, a user input
interface
(Claim 1) A system comprising: a processing
device; and a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising presenting a user communication agent within a display interface of a device
presenting, concurrent with a presentation of the user communication agent within the display interface,
(Claim 2) The system of claim 1, wherein the user input interface executes on the device
independently of the user communication agent executing on the device.
a user input interface that executes on the device independently of the user communication agent executing on the device,
(Claim 3) The system of claim 1, wherein the user input interface is configured to receive one or more inputs that are perceptible to the user communication agent.
(Claim 1) receiving, within the user input
interface, a selection of a transaction initiation control, wherein the selection of the transaction initiation control
wherein the user input interface is configured to receive one or more inputs that are perceptible to the user communication agent; while the user communication agent is presented within the display interface,
receiving, within the user input interface, a
selection of a transaction initiation control,
wherein the selection of the transaction initiation control
configures the user input interface to receive one or more inputs that are not perceptible to the user communication agent

(Claim 1) presenting a transaction confirmation control within the user input interface; and in response to a selection of the transaction confirmation control, executing a secure transaction.
configures the user input interface to receive one or more inputs that are not perceptible to the user communication agent

presenting a transaction confirmation control
within the user input interface; and in response to a selection of the transaction confirmation control, executing a secure transaction
(Claim 4) The system of claim 1, wherein the
memory further stores instructions for causing the system to perform operations comprising generating a transaction confirmation record
(Claim 5) The system of claim 1, wherein the
memory further stores instructions for causing the system to perform operations comprising receiving a selection of an identifier request control.
(Claim 6) The system of claim 5, wherein the
memory further stores instructions for causing the system to perform operations comprising: generating an identifier creation request; and transmitting the identifier creation request to one or more users.
(Claim 2) The system of claim 1, wherein the
memory further stores instructions for causing the system to perform operations comprising generating a transaction confirmation record
(Claim 3) The system of claim 1, wherein the
memory further stores instructions for causing the system to perform operations comprising receiving
a selection of an identifier request control.
(Claim 4) The system of claim 3, wherein the
memory further stores instructions for causing the system to perform operations comprising: generating an identifier creation request; and transmitting the identifier creation request to one or more users.
(Claim 7) The system of claim 1, wherein
presenting a transaction confirmation control
further comprises: validating a numeric input
received via the user input interface; and
presenting the transaction confirmation control within the user input interface in response to the validation of the numeric input.

(Claim 8) The system of claim 1, wherein
executing a secure transaction further comprises: authenticating an identity of an initiator of the secure transaction; and executing the secure transaction in response to an authentication of the identity of the initiator.
(Claim 9) The system of claim 1, wherein
executing a secure transaction comprises:
transmitting an identifier to an external
machine; and receiving transaction confirmation content from the external machine corresponding to the secure transaction.
(Claim 10) The system of claim 9, wherein the
memory further stores instructions for causing the system to perform operations comprising transmitting the transaction confirmation content to a user associated with the selected identifier.
(Claim 11) The system of claim 1, wherein
executing a secure transaction comprises:
generating transaction request content;
(Claim 7) The system of claim 1, wherein
presenting a transaction confirmation control
further comprises: validating the numeric input received via the numeric input interface; and presenting the transaction confirmation control within the user input interface in response to the validation of the numeric input.
(Claim 8) The system of claim 1, wherein executing a secure transaction further comprises: authenticating an identity of an initiator of the secure transaction; and executing the secure transaction in response to an authentication of the identity of the initiator.
(Claim 9) The system of claim 1, wherein executing a secure transaction comprises: transmitting the selected identifier and the numeric input to an external machine; and receiving transaction confirmation content from the external machine corresponding to the secure transaction.
(Claim 10) The system of claim 9, wherein the
memory further stores instructions for causing the system to perform operations comprising transmitting the transaction confirmation content to a user associated with the selected identifier.
(Claim 11) The system of claim 1, wherein executing a secure transaction comprises: generating transaction request content
receiving a transaction confirmation with respect to the transaction request content; and executing the secure transaction in response to the received transaction confirmation.
(Claim 12) A method comprising: presenting a user input interface concurrent with a presentation of a user communication agent
within a display interface of a device;
(Claim 13) The method of claim 12, wherein the user input interface executes on the device independently of the user communication agent executing on the device.
(Claim 14) The method of claim 12, wherein the user input interface is configured to receive one or more inputs that are perceptible to the user communication agent.
receiving a transaction confirmation with respect to the transaction request content; and executing the secure transaction in response to the received transaction confirmation.
(Claim 12) A method comprising:
presenting a user communication agent within a display interface of a device; presenting, concurrent with a presentation of the user communication agent within the display interface, a user input interface that executes on the device independently of the user communication agent executing on the device, wherein the user input interface is configured to receive one or more inputs that are perceptible to the user communication agent;
receiving, within the user input interface, a
selection of a transaction initiation control that configures the user input interface to receive one or more inputs that are not perceptible to the user communication agent; and based on the one or more inputs, executing a secure transaction.

(Claim 15) The method of claim 12, further
compns1ng: generating an identifier creation request; and transmitting the identifier creation request to one or more users.
(Claim 16) The method of claim 12, wherein
executing a secure transaction further comprises: authenticating an identity of an initiator of the secure transaction; and executing the secure transaction in response to an authentication of the identity of the initiator.
(Claim 17) The method of claim 12, wherein
executing a secure transaction comprises:
transmitting an identifier to an external
machine; and receiving transaction confirmation content from the external machine corresponding to the secure transaction.
(Claim 18) The method of claim 12, wherein
executing a secure transaction comprises:
generating transaction request content;
receiving, within the user input interface, a
selection of a transaction initiation control,
configures the user input interface to receive one or more inputs that are not perceptible to the user communication agent; executing a secure transaction with respect to the
selected identifier and the numeric input.

(Claim 13) The method of claim 12, further
compns1ng: generating an identifier creation request; and transmitting the identifier creation request to one or more users.
(Claim 16) The method of claim 12, wherein
executing a secure transaction further comprises: authenticating an identity of an initiator of the secure transaction; and executing the secure
transaction in response to an authentication of the identity of the initiator
(Claim 17) The method of claim 12, wherein
executing a secure transaction comprises:
transmitting the selected identifier and the
numeric input to an external machine; and
receiving transaction confirmation content from the external machine corresponding to the secure transaction.
(Claim 18) The method of claim 12, wherein
executing a secure transaction comprises:
generating transaction request content
receiving a transaction confirmation with respect to the transaction request content; and executing the secure transaction in response to the received transaction confirmation.
(Claim 19) A non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations compns1ng:
presenting a user input interface concurrent with a presentation of a user communication agent within a display interface of a device;
(Claim 20) The non-transitory computer
readable medium of claim 19, wherein the user input interface executes on the device
independently of the user communication agent executing on the device.
(Claim 19) configuring the user input interface to receive one or more inputs that are not perceptible to the user communication agent; and
(Claim 19) initiating one or more actions based on the one or more inputs.
receiving a transaction confirmation with respect to the transaction request content; and executing the secure transaction in response to the received transaction confirmation.
(Claim 19) A non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations compns1ng:
presenting, concurrent with a presentation of the user communication agent within the display interface, a user input interface that executes on the device independently of the user communication agent executing on the device, configures the user input interface to receive one or more inputs that are not perceptible to the user communication agent;
receiving a selection of an identifier presented within the display interface· in response to the selection of the identifier, presenting a numeric input interface within the display interface receiving a numeric input via the numeric input interface presenting a transaction confirmation control within the user input interface and in response to a selection of the transaction
confirmation control, executing a secure
transaction with respect to the selected identifier and the numeric input.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Each of the prior art listed in the PT0-892 and not directly recited in this office
action, disclose anticipation and/ or obviousness to combine concerning the applicant's claims
and are therefore included [Grassadonia, (US9595031), Payment via a messaging application;
Lucas, (US20150134508), Expedited person to person payment transactions; Corkin,
(US20180353869), Apparatus and Method for interactive entertainment media; Davis,
(US20160117670), Facilitating sending and receiving of payments using messaging; August,
(US6125172), Apparatus and method for initiating a transaction having acoustic data receiver
that filters human voice].
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685